DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1 and 8 have been amended, claims 9-12 have been withdrawn, and claims 1-8 are currently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al (6,564,945) in view of Berghahn et al (4,298,125).
As to claim 1, Weinstein discloses a packaging to dispense medicaments comprising a primary n-polygon shaped blister layer (as shown in Figure 8, the primary blister would be the outermost polygon shape blister, according to column 6, lines 26-46, which Figure 8 is in the form of a card and the event modules 74 with medication dosages in a blister pack 78 and the blister pack 78 is a larger version of the blister pack 18 as describe in Figure 2), wherein each side of the n-polygon has at least n-medicament chambers (in this example, the outermost polygon have 27 chambers and 27 sides, which n=27 and forming 27-polygon shape blister), one or more concentric m-polygons (second polygon from the outermost polygon of having 18 chambers and 18 sides, which m=18 and forming 18-polygon shape blister) within the primary n-polygon (27-polygon) wherein the first m-polygon has n-1 or fewer sides (since the first m-polygon is 18 which has fewer sides compare to the outermost n-polygon), wherein each additional concentric m-polygon has m-1 or fewer sides from the previous concentric m-polygon, wherein each side of the m-polygon has at least m-medicament chambers (the innermost polygon have 9 chambers which is m=9 which has fewer sides compare to the second polygon).  However, Weinstein does not specifically disclose the medicament chambers capable of holding two or more medicaments, and the medicament chambers each comprise: a blister layer forming a sealed chamber capable of holding the two or more medicaments, wherein the two or more medicaments are between the blister layer and the chamber holding the two or more medicaments. Nevertheless, Berghahn discloses a blister package (Figure 2) with blister layer (5) forming a sealed chamber capable of holding two or more medicaments (35, Figure 3 and 5 shows two medicament inside a single chamber) wherein the two or more medicaments are between the blister layer and the chamber holding the two or more medicaments (Figure 5, two medicaments are position between and the blister layer and the chamber 33, Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blister package of Weinstein with cover film and chamber holding at least two medicaments in order to sealed the chamber with cover and provide additional medication in the same chamber to reduce time needed to breaking two individual chamber that each hold one medicament.
As to claim 2, Weinstein as modified further discloses the n-polygon is 27 side polygon and does not specifically disclose the n-polygon is selected from an octagon heptagon, hexagon, a pentagon, a square, a rectangle or a triangle.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blister package of Weinstein from 9 days prescription down to 2 days prescription so the outermost n-polygon would have 6 chambers with 6 sides in a form of hexagon because the selection of the specific days of prescription and the shape of the polygon such as the polygon as disclosed by Weinstein or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.  
 As to claim 3, Weinstein as modified further discloses the one or more concentric m-polygon is 18 side polygon and does not specifically disclose the m-polygon is selected from a heptagon, hexagon, a pentagon, a square, a rectangle or a triangle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blister package of Weinstein from 9 days prescription down to 2 days prescription so one or more concentric m-polygon would have 4 chambers with 4 sides in a form of square or rectangle because the selection of the specific days of prescription and the shape of the polygon such as the polygon as disclosed by Weinstein or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.  
As to claim 4, Weinstein as modified further discloses each medicament chamber is sized to completely contain the two or more medicaments (Figure 3 of Berghahn).
As to claim 5, Weinstein as modified further discloses the blister layer has a substrate (28) formed over the two or more medicaments, wherein the substrate is ruptured by applying force from a patient allowing release of the two or more medicaments from the medicament chamber (according to column 6, lines 26-46, which Figure 8 is in the form of a card and the event modules 74 with medication dosages in a blister pack 78 and the blister pack 78 is a larger version of the blister pack 18 as describe in Figure 2 and column 5, lines 1-13 which discloses a rupturable aluminum cover 28 covering the medicament store within the chambers).
As to claim 6, Weinstein as modified further discloses the package comprises 3 concentric m-polygons (Figure 8) or 2 concentric m-polygon if the outermost polygon is considered as n-polygon.  
As to claims 7, Weinstein as modified further discloses 3 concentric m-polygon or 2 concentric m-polygon if the outermost polygon is considered as n-polygon, but Weinstein as modified does not disclose the package comprises 5 concentric m-polygons.    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blister package of Weinstein from with three different time of administer (breakfast, 2 pm, Bedtime) with more time of administer depended on the needs of the patient.  If the patient need additional times of administer, such as “with lunch”,”4 pm” “with dinner”, one skill in the art would modify the blister package with more than 3 m-polygon such as the outermost n-polygon is with time “with breakfast”, next m-polygon is with time indicator “with lunch”, next m-polygon is with time indicator “2 pm”,  next m-polygon is with time indicator “4 pm”, next m-polygon is with time indicator “with dinner” and the inner most m=polygon is with time indicator “bedtime” because the selection of the specific time of administer which forms the number of concentric m-polygon as disclosed by Weinstein or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.  
	As to claim 8, Weinstein as modified further discloses the package comprises a polygon that is line concentric in the m-polygon (Figure 8)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection due to the amendment that change the scope of independent claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736